          Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 1 of 13                                      FILED
                                                                                                     2021 Feb-08 PM 04:22
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

    ANGELA COOK and WILLIAM                          )
    COOK,                                            )
                                                     )
         Plaintiffs,                                 )
                                                     )    Case No.: 1:20-cv-00457-CLM
    v.                                               )
                                                     )
    DEIGHAN LAW LLC, LAW                             )
    SOLUTIONS CHICAGO LLC, and                       )
    UPRIGHT LAW LLC,                                 )
                                                     )
         Defendants.                                 )

                                 MEMORANDUM OPINION

         Plaintiffs Angela and William Cook (“the Cooks”) hired Defendant UpRight

Law, LLC (“UpRight”) to help them file for Chapter 7 Bankruptcy.1 But UpRight

was anything but. Unknown to the Cooks, UpRight and a third party, Brian Fenner,

had cooked up a national scheme that caused many of UpRight’s clients to incur

additional debt in order to finance their bankruptcy cases. The Cooks now bring a

class action lawsuit against UpRight for violating the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) 18 U.S.C. §§ 1962(c) and (d), as well as 11

U.S.C. §526. But, as explained within, the Cooks waited too long to file their lawsuit,

so the court must GRANT UpRight’s motion to dismiss (doc. 12).


1
  UpRight Law LLC is the operating name of Deighan Law LLC, formerly known as Law Solutions Chicago LLC,
the other named Defendants.
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 2 of 13




                        STATEMENT OF THE FACTS

      1. The Fast-Fee Scheme: UpRight teamed up with Fenner and Fenner’s two

companies—Fenner & Associates and Sperro LLC—to carry out what the

Department of Justice has called “the Fast Fee Scheme.” Doc. 1. The gist of the

scheme is this: UpRight agreed to represent potential debtors in their bankruptcy

cases in exchange for the debtors surrendering their vehicles to Fenner (by Sperro

LLC). Once Fenner had the vehicle, he paid the debtors’ attorney’s fees to UpRight.

Fenner would tow the vehicle to one of three States with unusual mechanic’s lien

laws and charge the debtors exorbitant towing and storage fees. Fenner would then

exploit the States’ liens laws by using the exorbitant fees to gain a mechanic’s lien

on the vehicles. Once Fenner had the lien, he would sell the vehicle at a “sham

auction,” so-called because the buyer in almost every instance was one of Fenner’s

business partners (who would typically pay the exact value of the mechanic’s lien).

Doc. 1. Fenner could then remove the lien, leaving the debtors still in debt to the

bank. In the end, the debtors incurred more debt (because they had lost their car as

collateral) as the price for UpRight handling their bankruptcy cases.

      Though federal authorities eventually charged and obtained an indictment

against Fenner for his role in the scheme, UpRight never faced criminal penalties.

But both parties knew how the scheme worked, and many federal courts documented

the cooperation between them. At least one court held UpRight’s then-managing
         Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 3 of 13




partner responsible for the creation and implementation of the scheme, finding that

UpRight intended the scheme to “increase the speed and likelihood of receipt of

attorney fees.” Doc. 1. (Allen v. Fitzgerald, Tr. for Region Four, No. 5:18-CV-

00057, 2019 WL 6742996, at *5–6 (W.D. Va. Dec. 11, 2019)).

        2. The Cooks: The Cooks found UpRight on the Internet and contacted them

in October 2015. In their initial conversation, UpRight advised the Cooks that if they

would surrender their Nissan truck to Sperro LLC, Fenner would cover their

attorney’s fees.2 UpRight then contacted Sperro to make an appointment for the

Cooks to turn over their vehicle. Within days, the Cooks and Sperro entered into a

Transporting and Storage Authorization Agreement (“TSAA”) and a towing

company picked up the vehicle on Sperro’s behalf. Consistent with the scheme,

Fenner had the Cooks’ vehicle taken to Indiana, where Sperro charged excessive

transportation and storage fees. Like other victims, the Cooks retained the debt on

the truck but no longer had the truck itself to return to the bank as collateral. Once

this happened, UpRight confirmed that Sperro had paid the Cooks’ attorney’s fees.

        3. The Bankruptcy Administrator’s Inquiry: A few weeks later, in November

2015, an UpRight partner named Mariellen Morrison (“Morrison”) filed the Cooks’

Chapter 7 bankruptcy petition. Doc. 12-2. Two months after that, in January 2016,



2
  UpRight didn’t tell the Cooks that if they had surrendered the vehicle to Nissan itself, they would owe
less on the car note.
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 4 of 13




the United States Bankruptcy Administrator for the Northern District of Alabama

(“the BA”) filed a “Motion to Examine Debtors’ Transactions with Attorney, Order

Disgorgement and Other Relief” related to UpRight’s representation of the Cooks

(“the Cook Motion”). Doc. 12-1. Among other things, the BA asked the United

States Bankruptcy Court for the Northern District of Alabama (“the Bankruptcy

Court”) to examine whether UpRight and Morrison’s representation had violated 11

U.S.C. §§ 526(a) and 707(b)(4) and to order the disgorgement of all fees paid to

UpRight and Morrison. The Clerk of Court sent a copy of the Cook Motion to the

Cooks by United States Mail.

      Besides noting that Morrison’s initial Disclosure of Compensation form did

not accurately reflect the source of compensation to UpRight for representing the

Cooks (Morrison later amended the form to list Sperro as the payer after inquiry

from the BA), the BA “raise[d] questions about the scope of representation and

reasonableness of the attorney fees charged.” Doc. 12-1. In particular, the BA

asserted that the contract between UpRight and the Cooks “exclude[d] routine

services which should be part of a flat attorney fee in a routine Chapter 7 case.” Id.

The contract also obligated the Cooks “to pay for non-base legal services post-

petition at extraordinarily high hourly rates for routine consumer services [in the

Northern District of Alabama].” Id. The BA thus concluded that “absent a reasonable

explanation,” any fee paid to UpRight was “excessive and unreasonable.” Id.
        Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 5 of 13




Regarding the relationship between UpRight and Sperro, the BA stated that “it is

unclear whether there has been any type of undisclosed sharing arrangement or

referral fees.” Id.

       Two months later, in March 2016, the BA filed a “Complaint for Declaratory

Relief, Disgorgement, Civil Penalties, Sanctions and Injunctive Relief” (“the Cook

Complaint”) against UpRight and Morrison. The Cook Complaint made many of the

same allegations as the Cook Motion and sought civil penalties and injunctive relief

under 11 U.S.C. § 526(c)(5). Unlike the Cook Motion, the record doesn’t show

whether the Clerk of Court sent a copy of the Cook Complaint to the Cooks

themselves. Eventually, UpRight and the BA negotiated a settlement of the case.

       4. This lawsuit: Nissan sent the Cooks a Notice of Deficiency in the amount

of $14,355.15 in July 2016. The Cooks claim this notice made them aware, for the

first time, that UpRight’s scheme had injured them by causing them to incur more

debt and have less collateral. Nissan later filed an unsecured claim in the Cooks

bankruptcy case.

       The Cooks filed this complaint against UpRight alleging violations of 11

U.S.C. § 526(a)(4) and RICO Act §§ 1962(c) and (d) (“RICO”) in April 2020.
        Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 6 of 13




                            STANDARD OF REVIEW

       A pleading must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Rule 8 does not require

“detailed factual allegations,” but does demand more than “an unadorned, ‘the-

defendant-unlawfully-harmed-me’ accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action” are

insufficient. Id.

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. Fed.R.Civ.P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556

U.S. at 678. A complaint states a facially plausible claim for relief when the plaintiff

pleads facts that permit a reasonable inference that the defendant is liable for the

misconduct alleged. Id.
           Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 7 of 13




                                                   ANALYSIS

         UpRight makes several arguments for dismissing the Cooks’ complaint. The

court will only discuss one, because it is dispositive: the Cooks’ failure to file their

complaint within the statute of limitations.

    A. The Injury Discovery Rule

         Civil claims for relief under both RICO and § 526(c)(5) face a four-year

statute of limitations. Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S.

143, 156 (1987); 28 U.S.C. § 1658(a) (“a civil action arising under an Act of

Congress enacted after the date of the enactment of this section may not be

commenced later than 4 years after the cause of action accrues.”). “The RICO statute

of limitations begins running on the date that a plaintiff knew—or should have

known—of the injuries that justify the allegations in the complaint.” Rotella v.

Wood, 528 U.S. 549, 554-55 (2000).3

         In Rotella, the Supreme Court adopted this “injury discovery” rule, as opposed

to the “pattern discovery” rule, for RICO claims. Id. at 560. The injury discovery

rule starts the statute of limitations clock “when a plaintiff knew or should have

known of his injury,” id. at 549, while under the pattern discovery rule, “a claim

accrues only when the claimant discovers, or should discover, both an injury and a


3
  Though neither party points to either a Supreme Court or Eleventh Circuit case holding as much, the Cooks do not
contest that the same four-year statute of limitations and “notice of injury” standard that applies to RICO claims also
applies to § 526(c)(5) claims. And “[f]ederal courts, to be sure, generally apply a discovery accrual rule when a statute
is silent on the issue.” Rotella, 528 U.S. at 555.
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 8 of 13




pattern of RICO activity.” Id. at 553 (emphasis added). In rejecting the pattern

discovery rule, the Supreme Court said that a RICO plaintiff’s “ability to investigate

the cause of his injuries is no more impaired by his ignorance of the underlying

RICO pattern than a malpractice plaintiff is thwarted by ignorance of the details of

treatment decisions or of prevailing standards of medical practice.” Id. 556-57. That

is, once they have reason to believe they have been wronged, RICO plaintiffs–as

“private attorneys general”–bear some onus in uncovering whether the wrong is part

of a larger scheme. Agency Holding Corp., 483 U.S. at 151.

   B. When Was the Injury Discoverable?

      The Cooks filed this lawsuit on April 3, 2020. Doc. 1. So the statute of

limitations would bar the Cooks’ complaint if the Cooks knew or should have known

that they had been injured by the Fast Fee scheme before April 3, 2016.

      1. The parties’ positions: The Cooks define their injury as “the Fast Fee

Scheme causing them to incur additional debt and to lose collateral” and argue that

they first knew about this injury in July 2016 when Nissan sent them a Notice of

Deficiency. Doc. 15. If they are right, then the complaint is timely.

      But UpRight argues that two documents put the Cooks on notice of their

injuries well before that: the October 2015 TSAA between the Cooks and Sperro

LLC and the BA’s Cook Motion filed in January 2016. As to the latter, UpRight says

that the contents of the Cook Motion – which the Clerk of Court mailed to the Cooks,
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 9 of 13




along with a Notice of Hearing (docs. 12-1, 12-5) – put the Cooks on notice of their

injury because it “was based primarily on allegations of wrongdoing related to

UpRight’s participation in the Sperro Program.” Doc. 12.

      As explained below, the court agrees with UpRight that the Cook Motion put

the Cooks on notice in January 2016. So this Court will not address whether the

earlier TSAA also put the Cooks on notice.

      2. The Cook Motion: The BA was not kind to UpRight or Ms. Morrison in the

Cook Motion. The BA identified several deficiencies in the Cooks’ bankruptcy

representation, including Morrison’s failure to report the source of compensation for

UpRight’s services (which was Sperro LLC), an inaccurate statement of financial

affairs that neglects to disclose the TSAA between the Cooks and Sperro, a failure

to disclose the actual “terms of payment” required by § 528(a)(1), additional

violations of §§ 526 and 707, and the likelihood that the attorney’s fees charged by

UpRight were unreasonable given the services offered. Doc. 12-1.

      This last deficiency is crucial. In questioning the reasonableness of UpRight’s

fees, the BA declared that the contract between UpRight and the Cooks obligated

the latter “to pay for non-base legal services post-petition at extraordinarily high

hourly rates for routine consumer services.” Doc. 12-1 (emphasis added). According

to the BA, UpRight’s representation was so insufficient it warranted “disgorgement

of all fees paid to Morrison and Upright Law LLC.” Id.
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 10 of 13




      The Cooks knew that even though Sperro had covered these fees, they had

surrendered their truck to Sperro as the cost of UpRight taking their bankruptcy case.

The Cooks’ complaint starting this case, in fact, characterizes this “advice and

arrangement” as the reason they incurred more debt in anticipation of their

bankruptcy petition, the basis of their § 526(a)(4) claim. Doc. 1. But the Cooks did

not need the Notice of Deficiency from Nissan to tell them UpRight’s representation

had caused them injury “in [their] business or property”: the BA said in the Cook

Motion that the Cooks had been charged unreasonable fees. 18 U.S.C. § 1964(c). In

other words, the “advice and arrangement” about which the Cooks complain in their

April 2020 complaint is the same “advice and arrangement” the BA complained

about in the January 2016 Cook Motion (and the March 2016 Cook complaint). The

primary difference between the BA’s motion and the Cooks’ complaint four-plus

years later is the Cooks’ revelation of the complete Fast Fee Scheme.

      But Rotella and its Eleventh Circuit progeny do not require the scheme to be

complete before the statute of limitations begins running. Rotella, 528 U.S. at 555;

Lehman v. Lucom, 727 F.3d 1326, 1330 (11th Cir. 2013). Instead, they ask only for

plaintiffs to have notice of their injury. Here, the Cook Motion makes clear that the

fees UpRight charged–the fees that the Cooks surrendered their vehicle to have paid–

were excessive barring a reasonable explanation. So once the BA filed the Cook

Motion in January 2016, the Cooks knew—or had reason to know—that UpRight
          Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 11 of 13




had injured them. The Cook Motion even alleged violations of the same subsection

as the Cooks’ complaint (the Cook Motion discusses violations of § 526(a)(2), while

the Cooks’ complaint discusses violations of § 526(a)(4)).

         Under Rotella, it doesn’t matter that the Cook Motion “evidence[d] the

confusion” surrounding the scheme, because the scheme is irrelevant to the statute

of limitations. Doc. 15. Once the Cook Motion was filed, the Cooks had the “critical

facts” that UpRight’s proposed “arrangement” had hurt them. Rotella, 528 U.S. at

555 (citing United States v. Kubrick, 444 U.S. 111, 122 (1979)). And at that point,

in January 2016, the statute of limitations began running. 4

         In sum, the BA’s filing of the Cook Motion to begin an investigation into the

Cooks’ case gave the Cooks ample reason to know or strongly believe that they had

been injured and thus seek out further legal assistance to discuss remedies.

    C. Equitable Tolling

         The Cooks also argue the statute of limitations ought to be equitably tolled.

Doc. 15. This argument, too, is unpersuasive.

         Equitable tolling may be available to a litigant who shows “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing.” Pace v. DiGuglielmo, 544 U.S. 408,


4
  At best, the Notice of Deficiency from Nissan represents notice of a “continuation” of the initial injury. Pilkington
v. United Airlines, 112 F.3d 1532, 1537–38 (11th Cir.1997). Even if the injury they describe – “incurring additional
debt and losing collateral” – is not the injury the Cook Motion describes, it stems from the same base injury, which
was UpRight’s misrepresentation/overcharging of fees and which the Cook Motion details.
       Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 12 of 13




418 (2005). But it “is an extraordinary remedy which should be extended only

sparingly.” Justice v. United States, 6 F.3d 1474, 1479 (11th Cir. 1993). So courts

ordinarily interpret the second prong as requiring extraordinary circumstances that

“are both beyond [the movant’s] control and unavoidable even with diligence.” Arce

v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006). Under this framework, equitable

tolling doesn’t apply here.

      The Cooks argue that they had no reason to seek legal assistance following

the BA’s filing of the Cook Motion because “they had already put their trust in

UpRight” and “had the right to believe that UpRight would provide services with

honesty, good faith, fairness, integrity, and fidelity.” Doc. 21. But even the most

forgiving reading of the BA’s Cook Motion dispels any notion that the Cooks’ trust

was well-placed. While the Cooks are blameless for initially hiring UpRight to

handle their bankruptcy case, once they knew that the Bankruptcy Administrator was

investigating Upright for a shady fee agreement, the Cooks knew that their belief in

UpRight was misplaced. After all, UpRight took their truck.

      At that point, the Cooks knew or should have known that they needed different

(more trustworthy) counsel to discuss their legal options. No “extraordinary

circumstance” prevented the Cooks from doing so, Pace, 544 U.S. at 418, nor do the

Cooks claim one. So equity does not toll the four-year statute of limitation.
      Case 1:20-cv-00457-CLM Document 23 Filed 02/08/21 Page 13 of 13




                                CONCLUSION

      For the reasons stated above, UpRight’s motion to dismiss is due to be

GRANTED. This court will enter a separate order carrying out this finding.

      DONE this 8th day of February, 2021.



                                  _________________________________
                                  COREY L. MAZE
                                  UNITED STATES DISTRICT JUDGE
